United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to . Commission File Number 0-23212 Telular Corporation (Exact name of Registrant as specified in its charter) Delaware 36-3885440 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 311 South Wacker Drive, Suite 4300, Chicago, Illinois 60606-6622 (Address of principal executive offices and zip code) (312) 379-8397 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer, accelerated filer and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No X The number of shares outstanding of the Registrant's common stock, par value $.01 per share, as of February 4, 2013, the latest practicable date, was 17,185,542 shares. 1 TELULAR CORPORATION Index Part I - Financial Information Page No. Item 1. Financial Statements: Consolidated Balance Sheets December 31, 2012 (unaudited) and September 30, 2012 3 Consolidated Statements of Operations (unaudited) Three Months Ended December 31, 2012 and December 31, 2011 4 Consolidated Statement of Stockholders’ Equity (unaudited) Three Months Ended December 31, 2012 5 Consolidated Statements of Cash Flows (unaudited) Three Months Ended December 31, 2012 and December 31, 2011 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 Part II - Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosure 28 Item 5. Other Information 28 Item 6. Exhibits 28 Signatures 30 2 TELULAR CORPORATION CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) December 31, September 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Deferred taxes, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Goodwill Intangible assets, net Long term deferred taxes, net Other Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Income taxes payable Current portion of long term debt Total current liabilities Long term debt Other long term liabilities 25 36 Total long term liabilities Total liabilities Stockholders' equity: Common stock; $.01 par value; 75,000,000 shares authorized; 21,751,363 and 21,353,738 shares issued at December 31, 2012 and September 30, 2012, respectively Additional paid-in capital Dividends ) ) Accumulated deficit ) ) Treasury stock, at cost; 4,577,163 shares at December 31, 2012 and September 30, 2012, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes 3 TELULAR CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share data) (Unaudited) Three Months Ended December 31, Revenue M2M service revenue $ $ M2M hardware sales Subtotal M2M Other product sales 14 Total revenue Cost of sales M2M service cost of sales M2M hardware cost of sales Subtotal M2M Other product cost of sales 12 Total cost of sales Gross margin Operating expenses Engineering and development expenses Selling and marketing expenses General and administrative expenses Total operating expenses Income from operations Other expense ) - Income before income taxes Provision for income taxes Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted Dividends paid per share of common stock $ $ See accompanying notes 4 TELULAR CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (In Thousands) (Unaudited) Common Stock and Additional Paid-In Total Capital Accumulated Treasury Stock Stockholders' Amount Shares Dividends Deficit Amount Shares Equity Balance at September 30, 2012 $ $ ) $ ) $ ) ) $ Comprehensive and Net Income - Stock based compensation expense - Stock issued: Options exercised - Stock withheld for strike price and taxes on options exercised ) ) - ) Restricted stock units converted - 97 - Stock withheld for taxes on restricted stock conversions ) ) - ) Dividends paid - - ) - - - ) Dividend equivalent units issued 52 - ) - Balance at December 31, 2012 $ $ ) $ ) $ ) ) $ See accompanying notes 5 TELULAR CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three months ended December 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization Stock based compensation expense Loss on disposal of operating assets 9 3 Deferred income taxes Changes in assets and liabilities, net of the effects of acquisitions: Trade accounts receivable ) 46 Inventories ) 85 Prepaid expenses and other assets ) ) Trade accounts payable Accrued liabilities ) ) Income taxes payable - Net cash (used in) provided by operating activities ) Investing Activities: Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Financing Activities: Payment of bank loan ) - Proceeds from the exercise of stock options 10 Payment of dividends ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes 6 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, these financial statements do not include all of the information and footnotes required by GAAP for complete financial statements. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. In the opinion of management, the accompanying financial statements include all adjustments considered necessary for a fair presentation. Operating results for the three months ended December 31, 2012 are not necessarily indicative of the results that may be expected for the full fiscal year ending September 30, 2013. For additional information, please refer to the consolidated financial statements and the footnotes included in the Annual Report on Form 10-K for the fiscal year ended September 30, 2012. The amounts presented herein are in U.S. dollars and are in thousands, except for per share information. 2.Summary of Significant Accounting Policies Financial Instruments Financial instruments that potentially subject Telular Corporation (“Telular”) to significant concentrations of credit risk consist principally of cash and cash equivalents, trade accounts receivable and trade accounts payable. The credit risks related to cash and cash equivalents are limited to Telular’s investments of cash in money market funds and the possibility that the per-unit value of these funds may decline below $1.00.As of December 31, 2012 and September 30, 2012, the per-unit value of these funds was $1.00. December 31, September 30, Cash $ $ 12,593 Money market funds 3 83 Total cash and cash equivalents $ $ 12,676 At December 31, 2012 and September 30, 2012, the majority of Telular’s cash and cash equivalents are maintained at one institution, Silicon Valley Bank (“SVB”) and are federally insured only up to $250. Telular regularly reviews the investments that are included in the money market funds it invests in and, when appropriate, limits its credit risk by diversifying its investments.Credit risks with respect to trade accounts receivables are limited due to the diversity of customers comprising Telular’s customer base. For international sales, Telular generally receives payment in advance of shipment or irrevocable letters of credit that are confirmed by U.S. banks. Telular performs ongoing credit evaluations and charges amounts to operations when they are determined to be uncollectible. Credit risks associated with trade accounts payable are limited due to the following: (1) a significant amount of our purchases are from our contract manufactures with whom we have agreements with; (2) substantially all of our significant purchases are done with accepted purchase orders and (3) substantially all of our payments to our vendors are made in U.S. currency. In determining the fair value of its financial instruments, Telular uses Level 1 guidance in which quoted prices in active markets that are unadjusted and accessible at the measurement date for identical, unrestricted assets. Income Taxes Telular utilizes the liability method of accounting for income taxes whereby it recognizes deferred tax assets and liabilities for future tax consequences of temporary differences between the tax basis of assets and liabilities and their reported amounts in the financial statements. Deferred tax assets are reduced by a valuation allowance if, based upon management’s estimates, it is more likely than not, that a portion of the deferred tax assets will not be realized in a future period. The estimates utilized in the recognition of deferred tax assets are subject to revision in future periods based on new facts or circumstances. Telular recognizes the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit. For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50% likelihood of being realized upon the ultimate settlement with the relevant tax authority. Telular does not include interest and penalties related to income tax matters in tax expense. 7 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) Earnings Per Share Basic earnings per share of common stock is computed by dividing net earnings by the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share of common stock is computed by dividing net earnings by the weighted average number of shares of common stock and common stock equivalents, which relate to the assumed exercise of stock options and warrants and the assumed conversion of restricted stock units The following table reconciles the dilutive effect of common stock equivalents Three Months Ended December 31, Common Shares: Basic weighted average common shares outstanding Dilutive effect of stock options Dilutive effect of restricted stock units Dilutive effect of warrants - - Total Net Income $ $ Income per common share: Basic $ $ Diluted $ $ The following stock options, restricted stock units and warrants were excluded as being antidilutive from the shares outstanding used to compute diluted earnings per share: Three Months Ended December 31, Stock options Restricted stock units Warrants 8 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) Stock Based Compensation Telular has a Stock Incentive Plan, a 2008 Employee Stock Incentive Plan, and a Non-Employee Director Stock Incentive Plan (collectively “the Plans”). Under the Plans, options to purchase shares of Common Stock and stock awards may be granted to all officers, employees and non-employee directors. Stock options have been granted at exercise prices as determined by the Compensation Committee of the Board of Directors to officers, employees and non-employee directors of Telular pursuant to the Plans. These stock options may vest immediately or over a period of up to three years. All stock options, if not exercised or terminated, expire either on the sixth or the tenth anniversary of the date of grant. Stock awards in the form of restricted stock units (“RSUs”) have been issued to non-employee directors under the Non-Employee Stock Incentive Plan. Additionally, performance stock units (“PSUs”) have been issued to officers and employees under the Stock Incentive Plan and the 2008 Employee Stock Incentive Plan. Telular recognized stock-based compensation expense as follows: Three Months Ended December 31, Stock based compensation: Stock options $ $ Restricted stock $ $ Fair Value of Financial Instruments At December 31, 2012 and September 30, 2012, Telular’s financial instruments included cash and cash equivalents, accounts receivable and accounts payable. The carrying values reported in the consolidated balance sheet for these financials instruments approximate their fair value because of their short maturities. The fair value of Telular’s debt approximates fair value due to credit risk or current market rates which approximates the effective interest rates on that instrument. Warranty Telular typically provides warranty coverage for a period of 12 months on its asset tracking and tank monitoring equipment and 24 months on security monitoring products from the date of shipment.A provision for warranty expense is recorded at the time of shipment and adjusted quarterly based on historical warranty experience. The following table is a summary of Telular’s accrued warranty obligation for continuing operations: Three Months Ended December 31, Balance at the beginning of the period $ $ Warranty expense during the period 48 Warranty payments made during the period ) ) Balance at the end of the period $ $ Segment Reporting Telular reports segment information based on the “management” approach. The management approach designates the internal reporting used by management for making decisions regarding resource allocation and assessing performance as the source of Telular’s reportable segments. Information about Telular’s major customers and geographic data is also disclosed. The determination of Telular’s reporting segments were made under ASC 280, Segment Reporting, (see Note 12). 9 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) Dividends On November 6, 2012, Telular announced the declaration of an increase in its quarterly dividend from $0.11 per share to $0.12 per share.The dividend was paid on November 30, 2012 to shareholders of record at the close of business on November 20, 2012. The dividend was paid in cash and in additional restricted stock units (“RSUs”), as required by the restricted stock agreement. The cash portion of the dividend was $2,036 and was paid to holders of Telular’s common stock on the date of record.Holders of RSUs, on the date of record, received an additional 5,319 RSUs valued at $52. The effect on Telular’s financial statements was to reduce cash by $2,036, increase non-cash compensation by $52 and decrease equity by $2,088. Recently Issued Accounting Pronouncements During the quarter ended December 31, 2012, there were no issued accounting pronouncements affecting Telular. 3. Business Combination On February 1, 2012, Telular purchased 100% of the capital stock of SkyBitz. SkyBitz provides mobile resource management solutions focusing on over-the-road tracking via satellite. SkyBitz’s satellite-based technology provides real-time visibility of many asset types, including truck trailers, intermodal containers, sea-going containers, rail cars, power generators and rental equipment.The purchase was accounted for using the purchase method in accordance with ASU: Business Combinations (Topic 805), (“ASU 805”). Under the terms of the agreement, Telular paid consideration of approximately $42,855, comprised of $34,168 in cash and 991,626 shares of Telular’s common stock, valued at approximately $8,687. The cash portion of the consideration was funded with a $30,000 five-year term loan from SVB and approximately $4,168 from Telular’s cash on hand. The following table summarizes the preliminary estimated fair value of the assets acquired and liabilities assumed at the date of the acquisition: Cash and cash equivalents $ Accounts receivable Inventories, net Deferred tax assets - current Other current assets Property and equipment, net Customer relationships Developed technology Tradenames and trademarks Backlog Other long term assets 48 Deferred tax assets - long term Goodwill Total assets acquired Accounts payable Accrued liabilties Deferred revenue Deferred tax liabilities - long term Other long term liabilities 14 Total liabilities assumed Net assets acquired $ 10 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) The following summarized unaudited pro forma financial information for the three months ended December 31, 2011 assumes the acquisition occurred as of October 1, 2011: Three Months Ended December 31, 2011 Net revenues $ Net income $ Basic income per common share $ Diluted income per common share $ The pro forma results included adjustments for amortization of intangibles acquired, the reduction of interest expense as a result of the elimination of SkyBitz’s debt, the increase in interest expense as a result of the $30,000 of borrowings used to acquire SkyBitz, and the adjustment of income tax expense. The pro forma results are not necessarily indicative of the results that would have occurred if the acquisition had actually been completed on October 1, 2011 nor are they necessarily indicative of future consolidated results of operations. 4. Trade Accounts Receivable and Allowance for Doubtful Accounts Trade accounts receivable represents sales made to customers on credit.An allowance for doubtful accounts is maintained based upon estimated losses resulting from the inability of customers to make payments for goods and services.Trade accounts receivable, net of the allowance for doubtful accounts, are as follows: December 31, September 30, Trade receivables $ $ Less: allowance for doubtful accounts ) ) $ $ The allowance for doubtful accounts increased by $6 primarily as a result ofTelular’s evaluation of older tradeaccounts receivable. 5.Inventories Inventories consist of the following: December 31, September 30, Raw materials $ $ Finished goods Less: reserve for obsolescence ) ) $ $ The reserve for obsolescence increased by $128 primarily related to parts that were no longer being used for the production of current finished goods. 11 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) 6.Property and Equipment Property and equipment consists of the following: December 31, September 30, Furniture and fixtures $ $ Computer equipment Machinery and equipment Leasehold improvements Product certification costs Less accumulated depreciation and amortization ) ) Property and equipment, net $ $ Property and equipment increased $649 for the three months ended December 31, 2012 as a result of $803 of expenditures and $154 of equipment disposals.The expenditures were primarily for the re-architecture of the Telguard website, the establishment of the Telguard message center at a secure offsite location and improvements in Telular’s internal technology network.The disposals were primarily related to leasehold improvements. Telular's office lease for the Atlanta location expired in December 2012 and a new lease was entered into at a new location. The expense associated with the leasehold improvements disposal was approximately $9. 7.Goodwill and Intangible Assets Goodwill as of December 31, 2012 and September 30, 2012 was $20,288. Telular evaluates the fair value and recoverability of the goodwill annually during Telular’s third quarter or whenever events or changes in circumstances indicate that the carrying value of the asset may not be recoverable. Additionally, Telular will evaluate the fair value of the goodwill recorded in the acquisition of SkyBitz as of February 1, 2013, representing twelve months from the date of purchase, and again in the third quarter. During the first quarter of fiscal 2013, there were no events or changes in circumstances that would indicate that the carrying value of goodwill may not be recoverable. During the first quarter of fiscal 2013, Telular incurred $45 of costs related to new patents and trademarks. Telular is amortizing its intangible assets over a period of 24 to 96 months.The balances are as follows: Weighted Average December 31, 2012 September 30, 2012 Useful Life Accumulated Accumulated (in months) Cost Amortization Net Cost Amortization Net Customer Relationships $ $ ) $ $ $ ) $ Developed Technology ) ) Backlog ) ) Tradename ) ) Patents & Trademarks ) ) License Agreement ) 85 ) 91 Non-Compete Agreement 20 ) 7 20 ) 8 Total intangible assets $ $ ) $ $ $ ) $ 12 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) The amortization expense for the three months ended December 31, 2012 and 2011 was $1,571 and $223 respectively. Telular reviews for the impairment of intangible assets whenever events or changes in circumstances indicate that the carrying value of the assets may not be recoverable. There were no events or changes in circumstances during the three months ended December 31, 2012 that would indicate that the carrying value of intangibles may not be recoverable. Amortization expense for the remaining estimated useful life of the acquired intangible assets is as follows for the years ending September 30: Fiscal Year $ Thereafter $ 8.Income Taxes Telular has provided for income taxes based on U.S tax laws and rates. Deferred tax assets and liabilities are determined based on the difference between GAAP financial statements and the tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Telular recorded a tax provision of $1,220 for the three months ended December 31, 2012 as compared to a tax provision of $944 for the three months ended December 31, 2011, representing effective tax rates of 35.7% and 36.8%, respectively. The increase in the tax expense is primarily due to the increase in taxable income. The difference between Telular’s effective tax rate and the 34% statutory rate for the three months ended December 31, 2012 is due primarily to the state taxes and nondeductible expenses. Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.Net deferred tax assets decreased by $472 for the three months ended December 31, 2012.This decrease was primarily due to the utilization of net operating loss carryforwards and the reductionof deferred tax liabilities related to intangible assets recorded in the acquisition of SkyBitz which are not deductible for taxes. Telular files income tax returns in the U.S. federal jurisdiction and in various state jurisdictions.As of October 1, 2010, Telular is no longer subject to U.S. Federal examinations by taxing authorities for years prior to 2008. Income tax returns for fiscal years 2009, 2010 and 2011 are still open for examination. However, utilization of net operating loss carryforwards that were generated in years prior to 2008 may result in a prior tax year being open for IRS examination. Based on Internal Revenue Code Section 382, changes in the ownership of Telular may limit the utilization of net operating loss carryforwards of Telular. Telular has determined, as of December 31, 2012, that there are no limitations on the utilization of its net operating loss carryforwards. 13 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) 9. Debt Simultaneous with the acquisition of SkyBitz on February 1, 2012, Telular executed the Second Amended and Restated Loan and Security Agreement (the “Second Amended Loan Agreement”) with SVB. Under the Second Amended Loan Agreement, Telular borrowed $30,000 in the form of a term loan which was applied as a portion of the cash consideration for the acquisition of SkyBitz. The term loan matures on February 1, 2017, the 5th anniversary of the amendment. The loan requires quarterly payments of interest and principal, with annual principal amortization of 10%, 15%, 20%, 20% and 25% in each of the first five years, respectively, with the final 10% due on the maturity date. At the option of Telular, interest will be incurred based on a rate ranging from 2.25% to 2.75% (depending on the calculation of the senior leverage ratio) above the published LIBOR rates, or at a rate of .25% to .75% above the Prime interest rate. The interest rate was 3% as of December 31, 2012. The Second Amended Loan Agreement requires Telular to comply with certain financial covenants such as maintaining a maximum senior leverage ratio and a minimum fixed charge coverage ratio. As long as the senior leverage ratio is greater than 1.0 to 1.0 as of any fiscal year-end, Telular must make additional principal payments based on excess cash flow, as defined, calculated on an annual basis. During January 2013, Telular repaid $1,612 of principal based on this excess cash flow calculation. The loan is secured by substantially all of the assets of Telular. At December 31, 2012 the outstanding loan balance was $27,750 and Telular was in compliance with all financial covenants. Loan fees and related costs of $338 are being amortized over the term of the loan. 10.Commitments Telular has entered into agreements with Speedy-Tech Electronics Ltd. (“Speedy”), Creation Technologies Wisconsin Inc. (“Creation”) and Flextronics International Ltd., (“Flextronics”) to manufacture final assemblies of Telular’s products.Creation also provides fulfillment services to Telular.The agreement with Speedy may be terminated upon 90 days prior written notice to either party. The agreement with Creation may be terminated upon six months prior written notice to either party.Under both agreements, Telular has the right to offset amounts due to Telular against amounts owed to the respective vendor by Telular. The agreement with Flextronics automatically renews for one-year terms, and either party may terminate the agreement upon written notice delivered 90 days prior to renewal.As of December 31, 2012, Telular had $6,139, $1,897 and $1,094 in open purchase commitments with Speedy, Creation and Flextronics, respectively. 11.Major Customers For the three months ended December 31, 2012 and 2011, Telular derived approximately $4,480 (18%) and $5,128 (37%), respectively, of its total revenue from one customer located in the United States. Trade accounts receivable from this customer totaled $1,568 at December 31, 2012 and $1,421 at September 30, 2012. 12.Segment Information and Geographic Data Telular reports segment information based on the “management” approach.The management approach designates the internal reporting used by management for making decisions regarding resource allocations and assessing performance as the source of Telular’s reportable segments. Prior to fiscal 2012, and the acquisition of SkyBitz, Telular presented its operations under a single reporting segment. Subsequent to the SkyBitz acquisition, Telular began managing its business primarily along distinct product functions. Accordingly, Telular has identified its reportable operating segments as Event Monitoring (“EM”) and Asset Tracking (“AT”). Both segments sell M2M products and monitoring services.The EM segment focuses on products and services that monitor discrete events and reports those events utilizing cellular transceiver devices.The AT segment provides mobile resource management solutions focusing on over-the-road tracking via satellite. 14 TELULAR CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2012 (Unaudited, in thousands, except share data) Telular evaluates the performance of its operating segments based on net sales, margins, net income before taxes and Adjusted EBITDA, a non-GAAP measure. Net sales are based on the types of products and services sold. Income before taxes for each segment includes net sales to third parties, related costs of sales, operating expenses directly attributable to the segment, expenses allocated from departments that perform services for each segment and other income and expenses directly attributable to the segment.Costs excluded from segment income before taxes include the following: (1) certain corporate costs directly related to being a publicly traded company, such as exchange fees; (2) corporate costs incurred for the benefit of the consolidated entity, such as insurance, interest expense related to corporate debt and directors’ expenses; (3) a portion of expenses related to corporate level employees, such as salaries and related benefits; and, (4) income taxes which are managed on a consolidated basis. There were no sales between segments and, therefore, there were no inter-segment revenues and profits to eliminate. Segment assets exclude cash and cash equivalents which are managed on a consolidated basis. Summary information by operating reportable segment for the three months ended December 31, 2012, is as follows: For the Three Months Ended December 31, 2012 Event Asset Monitoring Tracking Corporate Total Revenues $ $ $
